DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 



The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spath et al. (US 2006/0274048) in view of Douglas (US 2008/0086876).

Regarding claim 1, Spath et al. disclose a method for making a touch panel, the method comprising: 
making two touch panel units (Figure 2, 132a and 132b structures.); and 
spacing the two touch panel units apart from each other (Figure 2, spaced by 138.); 
wherein a method of making each of the two touch panel units comprises:
providing a carbon nanotube material and a substrate (Figures 2 and 5, 136a and 136b are carbon nanotube material, and 132a and 132b are substrates.); 

obtaining a conductive layer on the substrate by applying the carbon nanotube structure on the substrate (Figures 2 and 5, 136a and 136b and paragraph [0044].);
forming two electrodes on opposite ends of the substrate to obtain an electrode plate (Figures 2 and 5, plates 110 and 120, respectively, 141/142 and 252/252, respectively.).
Spath et al. fail to teach making a carbon nanotube floccule structure by flocculating the carbon nanotube material.
Douglas discloses making a carbon nanotube floccule structure by flocculating carbon nanotube material (Paragraphs [0047] and [0053]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Spath et al. to perform the flocculating as taught by Douglas on the carbon nanotube material taught by the combination of Spath et al..  The motivation to combine would have been in order to eliminate carbon nanotube chains that have formed in the wet dispersion so that mostly individual nanotubes are applied as part of a wet dispersion (See paragraph [0047] of Douglas) thus allowing the nanotubes to be easily applied and formed (See paragraph [0015] of Douglas).

Regarding claim 2, Spath et al. and Douglas disclose the method of claim 1, the method of making the touch panel units further comprising electrically connecting each 

Regarding claim 9, Spath et al. and Douglas disclose the method of claim 1, wherein the conductive layer consists of a plurality of carbon nanotubes flocculated and entangled with each other (Spath et al.: Paragraph [0016]).

Regarding claim 10, Spath et al. and Douglas disclose the method of claim 9, wherein diameters of the carbon nanotubes range from approximately 0.5 nanometers to approximately 50 nanometers (Spath et al.: See claim 13).

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spath et al. (US 2006/0274048) in view of Douglas (US 2008/0086876) and further in view of Wu et al. (CN 1613755 A).

Regarding claim 3, Spath et al. and Douglas disclose the method of claim 1, a method of flocculating the carbon nanotube material comprises: adding the carbon nanotube material into a solvent (Douglas: Paragraphs [0047] and [0053]).
Spath et al. and Douglas fail to teach vibrating the carbon nanotube material in the solvent to form a mixture.
Wu et al. disclose of vibrating a carbon nanotube material in a solvent to form a mixture (See page 11, line 5 of the reference/translation document supplied.).


Regarding claim 4, Spath et al., Douglas and Wu et al. disclose the method of claim 3, the method of flocculating the carbon nanotube material further comprising removing the solvent, the solvent being removed by:
filtering the mixture through a funnel having a filter (Wu et al.: See page 11, lines 9-10 of the reference/translation document supplied.); and
drying the mixture by the filter (Wu et al.: See page 11, line 11 of the reference/translation document supplied.).

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spath et al. (US 2006/0274048) in view of Douglas (US 2008/0086876) and further in view of Kawakami et al. (US 5,296,043).

Regarding claim 5, Spath et al. and Douglas disclose the method of claim 1.
Spath et al. and Douglas fail to teach a method of forming the two electrodes comprising:
coating a conductive paste on opposite ends of the first conductive layer; and

Kawakami et al. discloses forming an electrode comprising:
coating a conductive paste (Column 10, lines 21-37); and
solidifying the conductive paste by baking (Column 10, lines 21-37).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the forming teachings of Kawakami et al. to form the two electrodes on opposite ends of the first conductive layer in the method taught by the combination of Spath et al. and Douglas. The motivaiton to combine would have been in order to provide for improved flexural strength and eliminate wire breakage and contact failure (See Kawakami et al.: Column 5, lines 44-45).

Regarding claim 6, Spath et al., Douglas and Kawakami et al. disclose the method of claim 5, wherein the conductive paste is coated on the conductive layer by screen printing or spraying (Kawakami et al.: Column 10, lines 21-37).

Regarding claim 7, Spath et al., Douglas and Kawakami et al. disclose the method of claim 5.
Spath et al., Douglas and Kawakami et al. fail to explicitly teach wherein the substrate is baked for approximately 10 minutes to approximately 60 minutes at a temperature in a range from approximately 100°C to approximately 120°C.
However, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the approximate .

Claims 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spath et al. (US 2006/0274048) in view of Douglas (US 2008/0086876) and further in view of Yodh et al. (US 2006/0115640).

Regarding claim 8, Spath et al. and Douglas disclose the method of claim 1.
Spath et al. and Douglas fail to teach a method of providing the carbon nanotube material comprising obtaining a super-aligned carbon nanotube array.
Yodh et al. disclose a method of providing a carbon nanotube material comprising obtaining a super-aligned carbon nanotube array (Paragraph [0019]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Yodh et al. in the method taught by the combination of Spath et al. and Douglas.  The motivation to combine would have been in order to provide high concentrations of carbon nanotubes without the need for polymer wrapping thus simplifying the manufacturing (See paragraph [0024] of Yodh.).

Regarding claim 11, Spath et al. and Douglas disclose the method of claim 9.
Spath et al. and Douglas wherein the carbon nanotubes are flocculated by ultrasonic dispersion, high-strength agitating, or high-strength vibrating.
Yodh et al. disclose wherein carbon nanotubes are flocculated by ultrasonic dispersion, high-strength agitating, or high-strength vibrating (Paragraph [0025], ultrasonic dispersion). 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Yodh et al. in the method taught by the combination of Spath et al. and Douglas.  The motivation to combine would have been in order to provide high concentrations of carbon nanotubes without the need for polymer wrapping thus simplifying the manufacturing (See paragraph [0024] of Yodh.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
20 January 2022